[STRADLEY LOGO] STRADLEY RONON STEVENS & YOUNG, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Telephone: (215) 564-8000 February 4, 2014 Board of Trustees Franklin Investors Securities Trust, on behalf of the Franklin Adjustable U.S. Government Securities Fund One Franklin Parkway San Mateo, California 94403-1906 Subject: Registration Statement on Form N‑14 Ladies and Gentlemen: We have acted as counsel to Franklin Investors Securities Trust (the “Trust”), a Delaware statutory trust, in connection with the preparation and filing with the U.S.
